     Case 2:19-cv-08334-JWH-RAO Document 52 Filed 04/21/21 Page 1 of 9 Page ID #:316




1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
        SECURITIES AND EXCHANGE
12      COMMISSION,
                                                Case No. 2:19-cv-08334-JWH-RAOx
13                  Plaintiff,
14            vs.                               Hon. John W. Holcomb
15      KAI CHRISTIAN PETERSEN; GIL
        BESERGLIK; and RAZ BESERGLIK,
16                                              FINAL JUDGMENT AS TO
                    Defendants,                 DEFENDANT RAZ BESERGLIK
17
        SHRAGA HOLDINGS, LTD. and
18      LEMBEX GLOBAL INVESTMENTS,
        LTD.,
19
                    Relief Defendants
20
21
22
23
24
25
26
27
28
     Case 2:19-cv-08334-JWH-RAO Document 52 Filed 04/21/21 Page 2 of 9 Page ID #:317




1            The Securities and Exchange Commission having filed a Complaint and
2      consented to the dismissal as to Defendant Raz Beserglik (“Defendant”) of the First,
3      Second, Seventh and Eighth Claims for Relief in the Complaint, but not the Fourth,
4      Fifth, and Sixth Claims for Relief in the Complaint; and Defendant having entered a
5      general appearance; consented to the Court’s jurisdiction over him and the subject
6      matter of this action; consented to entry of this Final Judgment without admitting or
7      denying the factual allegations of the Complaint (except as to jurisdiction and except
8      as otherwise provided herein); waived findings of fact and conclusions of law; and
9      waived any right to appeal from this Final Judgment:
10                                                 I.
11           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
12     permanently restrained and enjoined from violating Section 5 of the Securities Act
13     [15 U.S.C. § 77e] by, directly or indirectly, in the absence of any applicable
14     exemption:
15                  (a)   Unless a registration statement is in effect as to a security, making
16           use of any means or instruments of transportation or communication in
17           interstate commerce or of the mails to sell such security through the use or
18           medium of any prospectus or otherwise;
19                  (b)   Unless a registration statement is in effect as to a security,
20           carrying or causing to be carried through the mails or in interstate commerce,
21           by any means or instruments of transportation, any such security for the
22           purpose of sale or for delivery after sale; or
23                  (c)   Making use of any means or instruments of transportation or
24           communication in interstate commerce or of the mails to offer to sell or offer to
25           buy through the use or medium of any prospectus or otherwise any security,
26           unless a registration statement has been filed with the Commission as to such
27           security, or while the registration statement is the subject of a refusal order or
28           stop order or (prior to the effective date of the registration statement) any

                                                   2
     Case 2:19-cv-08334-JWH-RAO Document 52 Filed 04/21/21 Page 3 of 9 Page ID #:318




1            public proceeding or examination under Section 8 of the Securities Act [15
2            U.S.C. § 77h].
3            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
4      provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
5      binds the following who receive actual notice of this Final Judgment by personal
6      service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
7      attorneys; and (b) other persons in active concert or participation with Defendant or
8      with anyone described in (a).
9                                                 II.
10           IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
11     Defendant is permanently restrained and enjoined from violating, directly or
12     indirectly, Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange
13     Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R.
14     § 240.10b-5], by using any means or instrumentality of interstate commerce, or of the
15     mails, or of any facility of any national securities exchange, in connection with the
16     purchase or sale of any security:
17           (a)    to employ any device, scheme, or artifice to defraud;
18           (b)    to make any untrue statement of a material fact or to omit to state a
19           material fact necessary in order to make the statements made, in the light of the
20           circumstances under which they were made, not misleading; or
21           (c)    to engage in any act, practice, or course of business which operates or
22           would operate as a fraud or deceit upon any person.
23           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
24     provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
25     binds the following who receive actual notice of this Final Judgment by personal
26     service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
27     attorneys; and (b) other persons in active concert or participation with Defendant or
28     with anyone described in (a).

                                                  3
     Case 2:19-cv-08334-JWH-RAO Document 52 Filed 04/21/21 Page 4 of 9 Page ID #:319




1                                                 III.
2            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that that
3      Defendant is permanently restrained and enjoined from , directly or indirectly, unless
4      Defendant is registered with the SEC in accordance with Section 15(b) of the
5      Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78o(b)], and in
6      the absence of any applicable exemption, acting as a broker-dealer in the United
7      States or otherwise making use of the mails or any means or instrumentality of
8      interstate commerce to effect any transactions in, or to induce or attempt to induce the
9      purchase or sale of, binary options or any other security (other than an exempted
10     security or commercial paper, bankers’ acceptances, or commercial bills) in the
11     United States, in violation of Section 15(a) of the Exchange Act [15 U.S.C. § 78o(a)].
12           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
13     provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
14     binds the following who receive actual notice of this Final Judgment by personal
15     service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
16     attorneys; and (b) other persons in active concert or participation with Defendant or
17     with anyone described in (a).
18                                                IV.
19           IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that,
20     pursuant to Section 21(d)(5) of the Exchange Act [15 U.S.C. § 78u(d)(5)], Defendant
21     is permanently restrained and enjoined from directly or indirectly, including but not
22     limited to, through any entity he owns, operates, manages or controls, engaging in
23     any activity for the purpose of: (a) inducing or attempting to induce the purchase or
24     sale of binary options, securities-based swaps, or other securities, over the Internet or
25     via email or other forms of electronic communication; (b) causing any person or
26     entity to engage in any activity for the purpose of inducing or attempting to induce
27     the purchase or sale of binary options, securities-based swaps, or other securities,
28     over the Internet or via email or other forms of electronic communication; or

                                                   4
     Case 2:19-cv-08334-JWH-RAO Document 52 Filed 04/21/21 Page 5 of 9 Page ID #:320




1      (c) deriving compensation from any activity inducing or attempting to induce the
2      purchase or sale of binary options, securities-based swaps, or other securities, over
3      the Internet or via email or other forms of electronic communication. This injunction,
4      however, shall not prohibit Defendant from buying or selling securities for his own
5      personal account.
6            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
7      provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
8      binds the following who receive actual notice of this Final Judgment by personal
9      service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
10     attorneys; and (b) other persons in active concert or participation with Defendant or
11     with anyone described in (a).
12                                                 V.
13           IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
14     Defendant is liable for disgorgement of $2,000,000, representing net profits gained as
15     a result of the conduct alleged in the Complaint, together with prejudgment interest
16     thereon in the amount of $86,421, and a civil penalty in the amount of $465,000
17     pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and
18     Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)]. Defendant shall
19     satisfy this obligation by paying $2,551,421 to the Securities and Exchange
20     Commission pursuant to the terms of the payment schedule set forth in paragraph VI
21     below after entry of this Final Judgment.
22           Defendant may transmit payment electronically to the Commission, which will
23     provide detailed ACH transfer/Fedwire instructions upon request. Payment may also
24     be made directly from a bank account via Pay.gov through the SEC website at
25     http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
26     check, bank cashier’s check, or United States postal money order payable to the
27     Securities and Exchange Commission, which shall be delivered or mailed to
28

                                                   5
     Case 2:19-cv-08334-JWH-RAO Document 52 Filed 04/21/21 Page 6 of 9 Page ID #:321




1            Enterprise Services Center
2            Accounts Receivable Branch
3            6500 South MacArthur Boulevard
4            Oklahoma City, OK 73169
5      and shall be accompanied by a letter identifying the case title, civil action number,
6      and name of this Court; Raz Beserglik as a defendant in this action; and specifying
7      that payment is made pursuant to this Final Judgment.
8            Defendant shall simultaneously transmit photocopies of evidence of payment
9      and case identifying information to the Commission’s counsel in this action. By
10     making this payment, Defendant relinquishes all legal and equitable right, title, and
11     interest in such funds and no part of the funds shall be returned to Defendant.
12           The Commission may enforce the Court’s judgment for disgorgement and
13     prejudgment interest by using all collection procedures authorized by law, including
14     but not limited to, moving for civil contempt at any time after 30 days following entry
15     of this Final Judgment.
16           The Commission may enforce the Court’s judgment for penalties by the use of
17     all collection procedures authorized by law, including the Federal Debt Collection
18     Procedures Act, 28 U.S.C. § 3001 et seq., and moving for civil contempt for the
19     violation of any Court orders issued in this action. Defendant shall pay post judgment
20     interest on any amounts due after 30 days of the entry of this Final Judgement
21     pursuant to 28 U.S.C. § 1961. The Commission shall hold the funds, together with
22     any interest and income earned thereon (collectively, the “Fund”), pending further
23     order of the Court.
24           The Commission may propose a plan to distribute the Fund subject to the
25     Court’s approval. Such a plan may provide that the Fund shall be distributed
26     pursuant to the Fair Fund provisions of Section 308(a) of the Sarbanes-Oxley Act of
27     2002. The Court shall retain jurisdiction over the administration of any distribution
28     of the Fund and the Fund may only be disbursed pursuant to an Order of the Court. .

                                                  6
     Case 2:19-cv-08334-JWH-RAO Document 52 Filed 04/21/21 Page 7 of 9 Page ID #:322




1      Regardless of whether any such Fair Fund distribution is made, amounts ordered to
2      be paid as civil penalties pursuant to this Judgment shall be treated as penalties paid
3      to the government for all purposes, including all tax purposes. To preserve the
4      deterrent effect of the civil penalty, Defendant shall not, after offset or reduction of
5      any award of compensatory damages in any Related Investor Action based on
6      Defendant’s payment of disgorgement in this action, argue that he is entitled to, nor
7      shall he further benefit by, offset or reduction of such compensatory damages award
8      by the amount of any part of Defendant’s payment of a civil penalty in this action
9      (“Penalty Offset”). If the court in any Related Investor Action grants such a Penalty
10     Offset, Defendant shall, within 30 days after entry of a final order granting the
11     Penalty Offset, notify the Commission’s counsel in this action and pay the amount of
12     the Penalty Offset to the United States Treasury or to a Fair Fund, as the Commission
13     directs. Such a payment shall not be deemed an additional civil penalty and shall not
14     be deemed to change the amount of the civil penalty imposed in this Judgment. For
15     purposes of this paragraph, a “Related Investor Action” means a private damages
16     action brought against Defendant by or on behalf of one or more investors based on
17     substantially the same facts as alleged in the Complaint in this action.
18                                                VI.
19           Defendant shall pay the total of disgorgement, prejudgment interest, and
20     penalty due of $2,551,421 in installments to the Commission according to the
21     following schedule: (1) at least $100,000, within forty-five days of entry of this Final
22     Judgment; (2) $550,000 by March 31, 2023; (3) $800,000 by November 30, 2023;
23     (4) $400,000 by March 31, 2024; and (5) the remaining amount due (consisting of no
24     less than $701,421 and any post judgment interest as provided for below) paid within
25     four years from the entry of this Final Judgment. Payments shall be deemed made on
26     the date they are received by the Commission and shall be applied first to post
27     judgment interest, which accrues pursuant to 28 U.S.C. § 1961 on any unpaid
28     amounts due after 30 days of the entry of Final Judgment. Payments from Defendant

                                                   7
     Case 2:19-cv-08334-JWH-RAO Document 52 Filed 04/21/21 Page 8 of 9 Page ID #:323




1      will then apply to paying off the penalty amount. Once Defendant fully satisfies the
2      penalty amount, additional payments will apply to satisfying Defendant’s
3      disgorgement and prejudgment interest obligations. Prior to making the final
4      payment set forth herein, Defendant shall contact the Commission’s staff for the
5      amount due for the final payment.
6            If Defendant fails to make any payment by the date agreed and/or in the
7      amount agreed according to the schedule set forth above, all outstanding payments
8      under this Final Judgment, including post-judgment interest, minus any payments
9      made, shall become due and payable immediately at the discretion of the
10     Commission’s staff without further application to the Court.
11                                               VII.
12           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
13     Consent of Defendant is incorporated herein with the same force and effect as if fully
14     set forth herein, and that Defendant shall comply with all of the undertakings and
15     agreements set forth therein.
16                                              VIII.
17           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
18     purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
19     11 U.S.C. § 523, the allegations in the complaint are true and admitted by Defendant,
20     and further, any debt for disgorgement, prejudgment interest, civil penalty or other
21     amounts due by Defendant under this Final Judgment or any other judgment, order,
22     consent order, decree or settlement agreement entered in connection with this
23     proceeding, is a debt for the violation by Defendant of the federal securities laws or
24     any regulation or order issued under such laws, as set forth in Section 523(a)(19) of
25     the Bankruptcy Code, 11 U.S.C. § 523(a)(19).
26
27
28

                                                  8
     Case 2:19-cv-08334-JWH-RAO Document 52 Filed 04/21/21 Page 9 of 9 Page ID #:324




1                                                 IX.
2            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the First,
3      Second, Seventh and Eighth Claims for Relief are dismissed as to Defendant with
4      prejudice.
5                                                  X.
6            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
7      shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
8      Final Judgment.
9            IT IS SO ORDERED.
10
11     Dated: April 20, 2021
                                               John W. Holcomb
12                                             UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   9
